TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00734-CR



                                     Brian Dale Stone, Appellant

                                                   v.

                                     The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
    NO. D-1-DC-09-206562, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Appellant Brian Dale Stone seeks to appeal from a judgment adjudicating him guilty

of aggravated assault with a deadly weapon. See Tex. Code Crim. Proc. art. 42.12, §§ 5(b), 21, 23;

Tex. Penal Code § 22.02(a)(2). After being adjudicated guilty on May 10, 2013, sentence was

imposed on June 3, 2013. No motion for new trial was filed. Therefore, the deadline for perfecting

appeal was July 3, 2013. See Tex. R. App. P. 26.2(a)(1). Appellant filed his notice of appeal on

October 7, 2013. Thus, appellant’s notice of appeal—filed 126 days after sentence was imposed—is

untimely. Absent a timely filed notice of appeal, we do not obtain jurisdiction to address the merits

of the appeal in a criminal case and can take no action other than to dismiss the appeal for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,

918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996). Accordingly, we dismiss this appeal for want

of jurisdiction.
                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: June 11, 2015

Do Not Publish




                                             2